Citation Nr: 1531623	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  13-07 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1957 to November 1959.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran served on active duty from December 16, 1957, through November 20, 1959.  

2.  The Veteran's DD Form 214 reflects that he had no prior active or inactive service, and no subsequent service has been alleged.


CONCLUSION OF LAW

Veteran's active service does not meet threshold eligibility requirements for nonservice-connected pension purposes.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.12a, 3.203, 3.314 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)). In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2014)).

However, in Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  See also VAOGCPREC 5-2004, Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001), and Mason v. Principi, 16 Vet. App. 129, 132 (2002) (stating that the VCAA is not applicable 'because the law as mandated by statute and not the evidence is dispositive of the claim').

The Board finds in the instant case that resolution of the issue on appeal is based on the operation of law and that the VCAA is not applicable.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) (finding that the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim).

II.  Nonservice-Connected Pension

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

As to the requirement of wartime service, a Veteran meets the service requirements of this section if he or she (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) served in the active military, naval, or air service during a period of war and was discharged or released from such service for a service-connected disability; (3) served in the active military, naval, or air service for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) served in the active military, naval, or air service for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C.A. § 1501(4); 38 C.F.R. § 3.2.  As is relevant to this claim, VA currently recognizes the period of war for the Korean conflict as June 27, 1950, through January 31, 1955, inclusive.  It currently recognizes the period of war for the Vietnam era as beginning on February 28, 1961, and ending on May 7, 1975, inclusive, for veterans who served in the Republic of Vietnam during that period.  For all other cases, the Vietnam era consists of the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive.  38 C.F.R. § 3.2(e),(f).  

In the case at hand, the Veteran served on active duty from December 16, 1957, through November 20, 1959.  His DD Form 214 reflects that he had no prior active or inactive service, and no subsequent service has been alleged.

In a September 2012 statement, the Veteran's spouse noted that the Veteran "was in Operation Blue Bat(Lebanon) from July of 1958 until October 1958."  She noted that "the goal of the operation was to bolster the pro-Western Lebanese government of President Camille Chamoun against internal opposition and threats from Syria and Egypt."  She further noted that "[t]he plan was to occupy and secure the Beirut International Airport, a few miles south of the city, then to secure the port of Beirut and approaches to the city."  She noted that approximately 14,000 men were involved in this operation, and "[t]hey were supported by a fleet of 70 ships and 40,000 sailors," including the ship on which the Veteran was serving at the time.  

The Board does not dispute this characterization of the appellant's service.  Unfortunately, "periods of war" are prescribed by statute, and the Veteran's service falls outside of the prescribed periods.  

The Board is sympathetic to the Veteran's arguments but, unfortunately, is unable to provide a legal remedy.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).  Accordingly, since the Veteran does not satisfy the threshold service requirement, his claim for nonservice-connected pension benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426.


ORDER

Entitlement to nonservice-connected pension benefits is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


